         Case 3:17-cv-05201-TSZ Document 236 Filed 11/13/20 Page 1 of 1




                      UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          NOV 13 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
JACOB BEATY; JESSICA BEATY, on                   No.    20-35141
behalf of themselves and all others similarly
situated,                                        D.C. No. 3:17-cv-05201-RBL
                                                 Western District of Washington,
                  Plaintiffs-Appellants,         Tacoma

  v.                                             ORDER

FORD MOTOR COMPANY,

                  Defendant-Appellee.

Before: Peter L. Shaw, Appellate Commissioner.

       The parties’ joint motion to file a redacted copy of the reply brief and to seal

the publicly available copy of the reply brief (Docket Entry No. 47) is granted.

The Clerk shall file under seal the unredacted reply brief (Docket Entry No. 45),

and shall file publicly the redacted reply brief (Docket Entry No. 47).

       Briefing is complete.




PK/Sealed Documents
